EXHIBIT 10.73
 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated the 18th day of
November, 2010, is by and between MISSION CENTER, LLC, a California limited
liability company (“Seller”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a
Delaware corporation (“Buyer”), and shall be effective on the Effective Date (as
defined in Section 3).


RECITALS


A. Seller owns all right, title and interest in the approximately 177,136 square
foot shopping center, commonly known as Marketplace Del Rio, located on Highway
76 and El Camino Real in Oceanside, California, the legal description of which
is attached as Exhibit A (the “Property”).  If no legal description is attached,
then the legal description of the Property shall be as contained in the
Preliminary Commitment (defined in Section 5), subject to Buyer’s and Seller’s
reasonable approval.


B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement.


TERMS


NOW, THEREFORE, the parties agree as follows:
 
 
1. Purchase and Sale of Property.  Subject to the terms and conditions set forth
in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property.  The Property also includes the personal property of
Seller used in the operation of the Property, which shall be conveyed to Buyer
at closing pursuant to a bill of sale in the form attached as Exhibit B.  The
list of personal property to be conveyed shall be provided by Seller to Buyer
within ten (10) days after the Effective Date.  The Property also includes any
and all of Seller’s water, access and other rights, easements, and interests
appurtenant to the Property, and all of Seller’s construction warranty rights
related to the improvements on the Property.


2. Purchase Price.  The purchase price (“Purchase Price”) for the Property shall
be Thirty-Six Million and 00/100 DOLLARS ($36,000,000.00), payable in cash at
closing.
 
3. Earnest Money.  Within three (3) business days after mutual execution and
delivery of this Agreement (the “Effective Date”), Buyer shall pay Two Hundred
Fifty Thousand and 00/100 DOLLARS ($250,000.00) as earnest money (the “Earnest
Money”) in cash. The Earnest Money shall be deposited with Chicago Title Company
(the “Title Company”), 2365 Northside Drive, 6th Floor, San Diego, CA 92108,
Attention:  Kathy Robinson, and shall be deposited into an interest-bearing
escrow account with the Title Company in accordance with the terms of this
Agreement.  Upon Buyer’s waiver of its conditions set forth in Sections 6.1
through 6.4, Buyer shall deposit an additional Two Hundred Fifty Thousand and
00/100 DOLLARS ($250,000.00) in escrow as additional Earnest Money.  All Earnest
Money shall be applied to the payment of
 
 
1 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
the Purchase Price at closing.  Any interest earned on the Earnest Money shall
be part of the Earnest Money.  All Earnest Money shall be returned to Buyer in
the event any condition in Section 6 to Buyer’s obligation to purchase the
Property shall fail to be timely satisfied or waived by Buyer or in the event
this transaction fails to close as a result of a casualty, condemnation, or
default by Seller.
 
4. Survey and Environmental Assessments.  During the Contingency Period (as
defined in Section 6), Buyer may, at its sole discretion and expense:
(a) commission a surveyor of Buyer’s choice to prepare an ALTA survey of the
Property; and (b) engage an environmental consultant of Buyer’s choice to
prepare a Phase I environmental site assessment of the Property and, if
recommended by such consultant, obtain a Phase II environmental site assessment
and perform any recommended testing.  Unless legally precluded, and without any
representations or warranties from Buyer, Buyer shall provide Seller with a copy
of the survey and any environmental site assessments. Seller shall facilitate
Buyer’s and its surveyor’s and consultant’s access to the Property, said access
to not unreasonably interfere with the operation of the Property or its
tenants.  Seller shall cooperate with Buyer’s obtaining such survey and
environmental site assessments.
 
5. Title Documents.  On or before the fifth (5th) business day following the
Effective Date, Seller shall deliver to Buyer a preliminary commitment for title
insurance issued by Title Company (the “Preliminary Commitment”), along with all
documents, whether recorded or unrecorded, referred to in the Preliminary
Commitment (“Title Documents”).  Buyer shall have until five (5) business days
following Buyer’s receipt of the Preliminary Commitment and the Title Documents
to give Seller written notice of Buyer’s disapproval of any condition or
exception to title affecting the Property (“Buyer’s Title Notice”).  If Buyer
disapproves of any such matter of title, then, within five (5) business days
after Seller’s receipt of Buyer’s Title Notice, Seller shall give Buyer written
notice (“Seller’s Title Notice”) of those disapproved title conditions and
exceptions, if any, that Seller elects to eliminate from the title policy and as
exceptions to title, or otherwise to correct.  Seller’s failure to deliver
Seller’s Title Notice within such five (5)- business day period shall be deemed
Seller’s election not to eliminate from the title policy the title conditions
and exceptions noted in Buyer’s Title Notice.  If Buyer approves of Seller’s
Title Notice, Seller shall eliminate from the title policy, by the Closing Date,
those disapproved title conditions and exceptions that Seller has elected to
eliminate in Seller’s Title Notice, and any failure to eliminate such exceptions
or cure such objections shall constitute a default by Seller giving rise to the
rights established pursuant to Section 16 below.  If Buyer does not approve of
Seller’s Title Notice, this Agreement shall terminate as provided in Section
7.  All title exceptions not objected to by Buyer and all title exceptions
Seller elects not to eliminate in Seller’s Title Notice shall be “Permitted
Exceptions.”
 
6. Buyer’s Closing Conditions.  The conditions set forth in this Section are
solely for the benefit of Buyer and may be waived only by Buyer and, except as
otherwise specifically set forth herein, only if such waiver is set forth in a
writing signed by Buyer.  Closing and Buyer’s obligations with respect to the
transaction contemplated by this Agreement are subject to the satisfaction of
the conditions set forth in Sections 6.1 through 6.4 not later than fourteen
(14) days after the Effective Date and Buyer’s receipt of all Seller’s Documents
(defined below) (the “Contingency Period”).  Closing and Buyer’s obligations
with respect to the transaction contemplated by this Agreement are subject to
the satisfaction of the conditions set forth in
 
 
2 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Sections 6.5 to 6.9 on or before the Closing Date.  Notwithstanding the above,
if Buyer requires additional time to complete its due diligence, Buyer shall
have the right to extend the Contingency Period for up to seven (7) additional
days by providing written notice to Seller thereof prior to the expiration of
the then current Contingency Period.
 
6.1 Review and Approval of Documents and Materials.  On or before the expiration
of the Contingency Period, Buyer shall have approved any documents and materials
delivered by Seller to Buyer pursuant to this Section.  Unless otherwise noted
below with respect to any specific item, within five (5) business days after the
Effective Date of this Agreement, Seller shall deliver to Buyer, for Buyer’s
review and approval, the following documents and materials respecting the
Property, which are in Seller’s possession, custody, or control (collectively,
the “Seller’s Documents”):
 
6.1.1 Real and personal property tax statements for the most recent tax year.
 
6.1.2 All environmental reports, studies and assessments concerning the
Property.
 
6.1.3 All soils, geotechnical, drainage, seismological and engineering reports,
studies and assessments concerning the Property.
 
6.1.4 Any CC&Rs, management agreements or other agreements relating to all or
any portion of the Property.
 
6.1.5 All tenant leases and other occupancy or use agreements and any amendments
thereto concerning the Property (the “Leases”) along with any tenant financial
statements, and a current rent roll and aged receivables report for the
Property.
 
6.1.6 Operating statements, copies of sales reports and CAM reports and
reconciliations for the Property for the current year to date, and the previous
three (3) calendar years.
 
6.1.7 All certificates of occupancy for the Property.
 
6.1.8 All service contracts and construction and equipment warranties.


6.1.9  All as-built plans and specifications for the Property.


In addition to hard copies of the above documents, Seller shall also make
available to Buyer within five (5) business days after the Effective Date,
electronic copies of the following documents related to the Property:  all
current leases (with amendments, modifications, extensions, and assignments and
subleases); the last two (2) years’ CAM reconciliations; a current rent roll,
and the current year’s operating budget for the Property.  Buyer agrees that
prior to the Closing Date, (a) except as otherwise provided or required by valid
law, (b) except to the extent Buyer considers such documents or information
reasonably necessary to prosecute and/or defend any claim made with respect to
the Property or this Agreement, and (c) except to the extent reasonably
necessary to deliver such documents or information to Buyer's employees,


 
3 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
investors, officers, directors, members, partners, paralegals, attorneys and/or
consultants (“Buyer Parties”) in connection with Buyer's evaluation of this
transaction, (i) Buyer and all Buyer Parties shall use commercially reasonable
efforts to keep the contents of any materials, reports, documents, data, test
results, and other information related to the transaction contemplated hereby,
including the Seller’s Documents and all information regarding Buyer's
acquisition of the Property, strictly confidential, (ii) Buyer and all Buyer
Parties shall keep and maintain the contents of this Agreement, including the
amount of consideration being paid by Buyer for the Property, strictly
confidential, and (iii) Buyer and all Buyer Parties shall refrain from
generating or participating in any publicity or press release regarding this
transaction without the prior written consent of Seller.  Seller agrees that,
(a) except as otherwise provided or required by valid law, (b) except to the
extent Seller considers such information reasonably necessary to prosecute
and/or defend any claim made with respect to the Property or this Agreement, and
(c) except to the extent reasonably necessary to deliver such information to
Seller's employees, paralegals, attorneys and/or consultants in connection with
this transaction, Seller and Seller's shareholders, employees and affiliated
entities shall (i) use commercially reasonable efforts to keep and maintain the
contents of this Agreement, including the amount of consideration being paid by
Buyer for the Property, strictly confidential, and (ii) refrain from generating
or participating in any publicity or press release regarding this transaction
without the prior written consent of Buyer.
 
6.2 Inspections.  Prior to the end of the  Contingency Period, Buyer shall have
approved the condition of the Property in Buyer’s sole discretion.  Seller shall
permit Buyer and its agents, at Buyer’s sole expense and risk, to enter the
Property, at reasonable times after reasonable prior notice to Seller and after
prior notice to tenants of the Property as required by the Leases, if any, to
conduct inspections, investigations, tests, and studies concerning the
Property.  Buyer, at its expense, may also undertake the following activities
with respect to the Property:  (i) third-party review of any environmental,
geotechnical and other reports provided by Seller; (ii) preparation of design,
planning or density studies; (iii) engineering reviews, including review of
building structure and mechanical systems; (iv) preparation of an independent
market survey, geotechnical and other reports; (v) review of historic
preservation issues; (vi) review of local government files and documents, as
well as applications and correspondence between and on behalf of Seller and any
local government; and (vii) other matters pertaining to the title, physical
condition or any other aspect of the Property.  Buyer shall also have the right
to discuss this Agreement and the Property with third parties, including
lenders, contractors and government officials and representatives.  Prior to
making the above inspections, Buyer shall have secured the insurance below and
provided to Seller a certificate of insurance(s) evidencing Buyer's or Buyer's
agents', consultants' and/or contractors' (as the case may be) procurement of a
commercial general liability insurance policy covering Buyer’s entry onto the
Property by Buyer, its agents or representatives, in the amount of at least One
Million Dollars ($1,000,000) per occurrence, Three Million Dollars ($3,000,000)
aggregate, and with Seller named as an additional insured.
 
6.3 Board Approval.  On or before the expiration of the Contingency Period,
Buyer’s Board of Directors shall have approved this transaction in its sole
discretion.
 
6.4 Intentionally deleted.
 
 
4 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
6.5 Audit Inquiry and SEC Compliance.  On and as of the Closing Date, Seller
shall have reasonably cooperated with Buyer under this Section 6.5.  Seller
acknowledges that Buyer may be required to make certain filings with the
Securities and Exchange Commission (the "SEC Filings") that relate to the most
recent preacquisition fiscal year and the current fiscal year through the date
of acquisition for the Property.  Seller agrees to reasonably assist Buyer in
preparing the SEC Filings and to provide access to Buyer’s information
reasonably required in connection thereto.  In that regard, Seller acknowledges
that as a REIT, Buyer will be required after the Closing to comply with certain
requirements of the Securities and Exchange Commission; accordingly, Seller
agrees to be bound by and to comply with the provisions set forth in Exhibit G
attached hereto and made a part hereof in order to facilitate such compliance by
Buyer; provided that, notwithstanding anything contained in this Agreement or in
Exhibit G to the contrary, it is understood and agreed that Seller will not be
exposed to any liability on account thereof.  The foregoing covenant of Seller
shall survive the Closing for a period of one (1) year.
 
6.6 No Material Changes.  On and as of the Closing Date, there shall have been
no material adverse changes in the physical or economic condition of the
Property, other than such changes as may be contemplated by this Agreement.
 
6.7 Representations, Warranties and Covenants of Seller.  On and as of the
Closing Date, Seller shall have duly and timely performed each and every
material agreement to be performed by Seller hereunder and Seller’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects.
 
6.8 Estoppel Certificates.  On and as of the Closing Date, Seller shall have
provided Buyer with estoppel certificates  in the form set forth in Exhibit H,
for all tenants of the Property certifying that such tenants’ leases are in full
force and effect and there is no breach or default thereunder, and such other
information as Buyer shall reasonably require.
 
6.9 Title Insurance.  On and as of the Closing Date, the Title Company shall be
irrevocably committed to issue the Title Policy set forth in Section 11 to
Buyer.
 
7. Termination.  If any condition set forth in Section 6 is not timely satisfied
or waived by Buyer in writing for any reason, other than Buyer’s default or
Buyer’s nonperformance of a term under this Agreement, this Agreement shall
automatically terminate.  Upon any such termination, all Earnest Money shall be
immediately refunded to Buyer and this Agreement shall be of no further force or
effect, except as expressly provided otherwise herein.
 
8. Representations and Warranties.
 
8.1 Seller’s Representations and Warranties.  Seller represents and warrants
(which representations and warranties are true and correct on and as of the date
of this Agreement and shall be true and correct in all material respects on and
as of the Closing Date) to Buyer that:
 
8.1.1 Fee Title.  Seller is the sole current legal and beneficial fee simple
title holder of the Property and has the authority and power to enter and
execute this Agreement and convey the Property to Buyer free and clear of the
claims of any third
 
 
5 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
party or parties (including, without limitation, any elective share, dower,
curtesy or community property rights of any spouse), except for the Permitted
Exceptions without further authorization or signature of any other person;
 
8.1.2 Leasing Commissions.  There are as of the date hereof, and there shall be
on the Closing Date, no leasing commissions due or owing, or to become due and
owing, in connection with any leases, licenses or other occupancy agreements in
connection with the Property, except as set forth in Section 18.10.
 
8.1.3 Leases.  There are as the date hereof, and there shall be on the Closing
Date, no leases, licenses or other occupancy agreements in connection with the
Property except for the Leases included in the Seller’s Documents and any New
Leases (as defined in Section 9.1).
 
8.1.4 Condemnation.  Seller has no knowledge of and has received no written
notice of any pending or contemplated condemnation proceedings affecting all or
any part of the Property.
 
8.1.5 Structural.  Seller has no knowledge of any material structural defects in
the building or improvements on the Property, nor are there any major repairs
required to operate the building and/or improvements in a lawful, safe, and
efficient manner.
 
8.1.6 Zoning/Violations.  Seller has no knowledge of any existing, pending nor,
to Seller’s knowledge, are there any proposed or threatened proceedings for the
rezoning of the Property or any portion thereof.  During the period of Seller’s
ownership of the Property, Seller has no knowledge of and has received no
written notice that any zoning, subdivision, environmental, hazardous waste,
building code, health, fire, safety or other law, order, ordinance, or
regulation is violated by the continued maintenance, operation or use of the
Property, including, without limitation, the improvements located thereon and
any parking areas.
 
8.1.7 Permitted Exceptions.  To the best of Seller’s knowledge, Seller has
performed all obligations under and is not in default in complying with the
terms and provisions of any of the covenants, conditions, restrictions,
rights-of-way or easements constituting one or more of the Permitted Exceptions
existing as of the date hereof.
 
8.1.8 Permits.  To Seller’s knowledge, all permits, licenses, authorizations and
certificates of occupancy required by governmental authorities for Seller’s
management, occupancy, and operation of the Property are in full force and
effect.
 
8.1.9 Litigation.  To Seller’s knowledge there is no proceeding, suit or
litigation relating to the Property or any part thereof, or Seller as it relates
to its ownership of the Property or any aspect of the Property, is pending or,
to Seller’s knowledge, threatened in any tribunal.   Seller is not the subject
of, nor during the two (2) years prior to the Effective Date has Seller been the
subject of,  nor has Seller received any written notice of or threat that it has
or will become the subject of, any action or
 
 
6 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
proceeding under the United States Bankruptcy Code, 11 U.S.C. §  101, et seq.
(“Bankruptcy Code”), or under any other federal, state or local laws affecting
the rights of debtors and/or creditors generally, whether voluntary or
involuntary and including, without limitation, proceedings to set aside or avoid
any transfer of any interest in property or obligations, whether denominated as
a fraudulent conveyance, preferential transfer or otherwise, or to recover the
value thereof or to charge, encumber or impose a lien thereon.
 
8.1.10 FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
8.1.11 Development.  Except as may be contained in the Permitted Exceptions,
Seller has not entered into any written agreement currently in effect with a
third party, including, without limitation, any governmental authority, relating
to any development of the Property, and Seller has received no notice and
otherwise has no knowledge of any restrictions on the ability of the Seller to
develop or expand any portion of the Property in the future, other than as may
be set forth in zoning and other applicable laws, ordinances, rules and
regulations.
 
8.1.12 Agreements.  To Seller’s knowledge, Seller is not a party to, and has no
knowledge of, any agreements relating to the Property currently in effect other
than the contracts provided to Buyer contained in the Seller’s Documents and the
Permitted Exceptions.
 
8.2 Buyer’s Representations and Warranties.  As of the Effective Date of this
Agreement, Buyer represents and warrants to Seller that Buyer (i) is duly
organized and existing under the laws of the State of Delaware; (ii) is
authorized to enter into the transaction contemplated in this Agreement;
(iii) has the power and authority to enter into this Agreement; and (iv) has not
filed voluntarily or involuntarily, for bankruptcy relief within the six
(6)-month period preceding the date hereof.
 
9. Maintenance of Property/Insurance/Leasing.
 
9.1 Operation and Maintenance.  From and after the Effective Date through
closing or the earlier termination of this Agreement, Seller shall: (a) manage,
maintain, operate, and service the Property, including the negotiation and
execution of new leases and modifications, extensions and renewals of existing
Leases (each a "New Lease" and collectively, the “New Leases”), consistent with
its current operations; (b) keep the Property and every portion thereof in
reasonably good working order and repair; (c) maintain Seller’s current property
damage insurance on the Property; and (d) not make any material alterations to
the Property or remove any personal property owned by Seller therefrom used in
the operation of the Property unless the personal property is lost, stolen,
irreparably damaged, or replaced with property of similar quality and quantity.
 
9.2 New Leases.  From and after the Effective Date through the closing or
earlier termination of this Agreement, Seller shall provide Buyer with copies of
any letters of
 
 
7 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
intent for New Leases signed by the prospective tenant (or if no letter of
intent is available, a written description of the material terms of the New
Lease including the name of the tenant; the square footage and location of the
leased premises; the term; any free rent or other lease incentives; the rent
structure including any escalation provisions; projected rent start date, tenant
improvement and lease commission costs; and any other material financial
obligations) prior to executing a binding New Lease.  During such period, Seller
will enter into a New Lease of any portion of the Property or amend or modify
any current Lease only with the prior written consent of Buyer, which consent
shall not be unreasonably withheld or delayed.
 
9.3 Assignment of Lease.  At Closing, Seller shall assign and Buyer shall assume
Seller’s obligations under all Leases and New Leases, pursuant to an assignment
of leases in the form attached as Exhibit C (the “Assignment of Leases”).
 
9.4 Service Contracts.  Seller shall not extend, renew, modify, or replace any
service contracts for the Property without the prior written consent of Buyer.
 
9.5 Assignment of Service Contracts.  At Closing, Seller shall assign to Buyer
all service contracts that Buyer elects to assume, and Seller shall also assign
to Buyer all construction and equipment warranties related to the Property,
pursuant to an assignment of contracts and warranties in the form attached as
Exhibit D (the “Assignment of Contract and Warranties”).
 
10. Closing.
 
10.1 Closing Date.  The purchase and sale of the Property will be closed on or
before January 3, 2011, but not before January 1, 2011 (the “Closing Date”), or
at such other time as the parties may mutually agree.
 
10.2 Manner and Place of Closing.  This transaction will be closed in escrow at
the offices of Title Company at the address set forth above, or at such other
place as the parties may mutually agree.  Closing shall take place in the manner
and in accordance with the provisions set forth in this Agreement.
 
10.3 Prorations, Adjustments.  All the then current year’s ad valorem real
property taxes and current utility expenses, and all income under any agreement
concerning the Property that Buyer has approved to survive closing, and all rent
and other expenses payable by tenants under the Leases for the month in which
closing occurs shall be prorated and adjusted between the parties as of the
Closing Date.  Any security deposits held by Seller under any Leases disclosed
under this Agreement, shall be credited against the Purchase Price, and Buyer
shall be responsible to the Tenant’s for said Security Deposits. Rent and other
expenses payable by tenants under the Leases which are delinquent as of the
Closing Date shall remain the property of Seller and Seller shall retain the
right to collect such amounts.  At closing, if all or any portion of the
Property is specially assessed or taxed due to its use or classification and
said amount is delinquent as of the Closing Date, Seller shall pay and be solely
responsible for any deferred tax, roll-back tax, special assessment and related
charge, fine, penalty or other amount regardless of the period to which the same
relates.  All municipal, county, state, and
 
8 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
federal excise, transfer and documentary stamp taxes due as of the Closing Date,
shall be paid by Seller at the time of closing.
 
10.4 Closing Events.  Provided the Title Company has received the sums and is in
a position to cause title to the Property to be conveyed to Buyer and the Title
Policy to be issued as described herein, this transaction will be closed on the
Closing Date as follows:
 
10.4.1 The Title Company will perform the prorations described in Section 10.3,
and the parties shall be charged and credited accordingly.
 
10.4.2 Buyer shall pay the Purchase Price for the Property in cash, less
deposits held by Seller under the Leases, adjusted for the charges and credits
set forth in this Section, with a credit for the entire amount of all Earnest
Money previously paid and all interest accrued thereon.
 
10.4.3 Buyer and Seller shall execute and deliver the Assignment of Leases and
Assignment of Contracts and Warranties.
 
10.4.4 Seller shall execute and deliver a grant deed (the “Deed”) conveying and
warranting to Buyer fee simple title in the Property free and clear of all liens
and encumbrances except the Permitted Exceptions.  The conveyance shall be free
from community property, dower or statutory rights, taxes, assessments and all
other liens and encumbrances of any kind, without exceptions, unless otherwise
specified herein, so as to convey to Buyer good and marketable title to all the
Property free and clear of all liens, encumbrances and defects except the
Permitted Exceptions.
 
10.4.5 The Title Company will deliver its commitment letter committing to issue
the policy described in Section 11 upon recordation of the closing
documents.  Seller shall pay the title insurance premium for a CLTA standard
coverage owner’s policy in the amount of the Purchase Price and the charges for
obtaining and recording instruments required to clear title.  Buyer shall pay
any additional premium for additional coverages and endorsements requested by
Buyer.
 
10.4.6 The Title Company will record the Deed and Buyer shall be responsible for
the standard recording fees of the recorder therefor.
 
10.4.7 The escrow fee shall be divided equally between the parties.
 
10.4.8 Seller shall deliver to the Title Company and Buyer at closing an
affidavit certifying that there are no unrecorded leases or agreements upon the
Property other than those in the Permitted Exceptions, if any, that there are no
mechanics’ or statutory liens against the Property (or any claims to such liens)
and that Seller is not a “foreign person” under FIRPTA and any similar state law
in form satisfactory to Buyer.
 
10.4.9 Seller shall have complied with all requirements of the State of
California for the recording of the Deed.
 
 
9 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
10.5 Seller’s Assistance with Transition.  Promptly after the Closing Date,
Seller shall instruct its property manager to promptly deliver letters to each
tenant notifying them of the change in ownership of the Property and the address
for future rent payments to be sent, which address will be provided by
Buyer.  Buyer shall approve the form of letter to be sent to tenants.  Seller
shall further reasonably cooperate with the Property ownership transition
issues, at no additional cost or liability to Seller, other than nominal
additional administrative and legal costs, for a period of up to 60 days after
Closing.
 
11. Title Insurance.  As soon as reasonably practicable after the Closing Date,
Seller shall furnish Buyer with a CLTA standard coverage owner’s policy of title
insurance (in the amount of the Purchase Price, together with such additional
coverages and endorsements, as Buyer may require, including extended coverage,
in a form satisfactory to Buyer, insuring fee title to the Property in Buyer,
subject only to the Permitted Exceptions (the “Title Policy”); provided, however
that, consistent with Section 10.4.5 above, Seller shall be required to pay only
the cost of the CLTA standard owner’s policy in the amount of the Purchase
Price, and Buyer shall pay additional charges for such coverages.
 
12. Possession.  Seller shall deliver exclusive possession of the Property to
Buyer on the Closing Date.  The respective rights and obligations of the parties
not satisfied at or before Closing shall survive the delivery of the Deed and
shall be binding upon and inure to the benefit of the parties and their
respective heirs, assigns, successors, administrators and executors.  Each of
Seller’s representations, warranties and covenants shall be deemed reaffirmed as
of the Closing Date and each of the representations, warranties and covenants
shall survive closing and delivery of the Deed for two (2) years.
 
13. Environmental Matters.
 
13.1 Representations and Warranties.  Seller represents and warrants to Buyer
(which representations and warranties are true and correct as of the date hereof
and shall be true and correct in all material respects on and as of the Closing
Date) that:
 
(a)           To Seller’s knowledge, during Seller’s ownership of the Property
there have been no: (A) claims, complaints, notices, or requests for information
received by Seller with respect to any alleged violation of any Environmental
Law (as defined below) with respect to the Property, or (B) claims, complaints,
notices, or requests for information to Seller regarding potential or alleged
liability under any environmental law with respect to the Property.
 
(b)           To Seller’s knowledge, no conditions exist at, on, or under the
Property that would constitute a Hazardous Condition (as defined below).
 
(c)           To Seller’s knowledge, Seller is in compliance with all orders,
directives, requirements, permits, certificates, approvals, licenses, and other
authorizations relating to Environmental Laws with respect to the Property.
 
13.2 Definitions.
 
(a)           Environmental Law shall mean (i) the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.), as
 
 
10 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
amended; (ii) the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as amended;
(iii) the Emergency Planning and Community Right to Know Act (42 U.S.C. Section
11001 et seq.), as amended; (iv) the Clean Air Act (42 U.S.C. Section 7401 et
seq.), as amended; (v) the Clean Water Act (33 U.S.C. Section  1251 et seq.), as
amended; (vi) the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.),
as amended; (vii) the Hazardous Materials Transportation Act (49 U.S.C. Section
1801 et seq.), as amended; (viii) the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. Section 136 et seq.), as amended; (ix) the Safe
Drinking Water Act (42 U.S.C. Section 300f et seq.), as amended; (x) any state,
county, municipal or local statutes, laws or ordinances similar or analogous to
the federal statutes listed above; (xi) any rules or  regulations adopted
pursuant to or to implement the statutes, laws, ordinances and amendments listed
above; and (xii) any other law, statute, ordinance, amendment thereto, rule,
regulation, order or the like relating to environmental, health or safety
matters.
 
(b)           Hazardous Condition shall mean  any condition caused by a legally
reportable release of Hazardous Material to soil, surface water or groundwater
on, in, under or about the Property that occurred during Seller’s ownership of
the Property such that the presence on, in, under or about the Property
(including groundwater and surface water) of the Hazardous Material obligated or
obligates the Seller to perform removal or remedial action under any applicable
Environmental Law in effect prior to or as of Closing.
 
(c)           Hazardous Materials shall mean any chemical, substance, waste,
material, equipment or fixture defined as or deemed hazardous, toxic, a
pollutant, a contaminant, or otherwise regulated under any Environmental Law,
including, but not limited to, petroleum and petroleum products, waste oil,
halogenated and non-halogenated solvents, PCBs, and  asbestos containing
material.
 
14. Condition of Property.    Except for Seller's representations and warranties
set forth in this Agreement, Buyer shall acquire the Property "AS IS" with all
faults and Buyer shall rely on the results of its own inspection and
investigation in Buyer's acquisition of the Property. Buyer specifically
acknowledges, represents and warrants that prior to the Closing Date, Buyer and
Buyer's agents, consultants, contractors and representatives will have
thoroughly inspected the Property and observed the physical characteristics and
condition of the Property.  Notwithstanding anything to the contrary contained
in this Agreement, Buyer further acknowledges and agrees that Buyer is
purchasing the Property subject to all applicable laws, rules, regulations,
codes, ordinances and orders.  Buyer further acknowledges and agrees that except
for any representations and warranties (if any) expressly made by Seller in this
Agreement or any closing document, neither Seller nor any Seller Party made any
representations, warranties or agreements by or on behalf of Seller of any kind
whatsoever, whether oral or written, express or implied, statutory or otherwise,
as to any matters concerning the Property, the condition of the Property, the
size (including rentable or useable square footage) of the Property and/or any
improvements (including any discrepancies in the actual rentable square footage
of the improvements), the present use of the Property or the suitability of
Buyer's intended use of the Property.  Buyer hereby acknowledges, agrees and
represents that the Property is to be purchased, conveyed and accepted by Buyer
in its present condition, "AS IS", "WHERE IS" AND WITH ALL FAULTS, and that no
patent or latent defect or deficiency in the condition of the Property, whether
or not known or discovered, shall affect the rights of either
 
 
11 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Seller or Buyer hereunder nor shall the Purchase Price be reduced as a
consequence thereof.  Except as otherwise expressly provided in this Agreement,
any and all information and documents furnished to Buyer by or on behalf of
Seller relating to the Property and not created or prepared by Seller shall be
deemed furnished as a courtesy to Buyer but without any warranty of any kind
from or on behalf of Seller.  Buyer hereby represents and warrants to Seller
that Buyer has (or by the Closing Date, shall have) performed an independent
inspection and investigation of the Property and has also investigated and has
knowledge of operative or proposed governmental laws and regulations including
land use laws and regulations to which the Property may be subject.  Buyer
further represents that, except for any representations (if any) expressly made
by Seller in this Agreement, or in any closing document, Buyer shall acquire the
Property solely upon the basis of Buyer's independent inspection and
investigation of the Property, including:  (a) the quality, nature,
habitability, merchantability, use, operation, value, marketability, adequacy or
physical condition of the Property or any aspect or portion thereof, including
structural elements, foundation, roof, appurtenances, access, landscaping,
parking facilities, electrical, mechanical, HVAC, plumbing, sewage and utility
systems, facilities and appliances, soils, geology and groundwater, or whether
the Property lies within a special flood hazard area, an area of potential
flooding, a very high fire hazard severity zone, a wildland fire area, an
earthquake fault zone or a seismic hazard zone; (b) the dimensions or lot size
of the  Property or the square footage of any improvements thereon or of any
tenant space therein; (c) the development or income potential, or rights of, or
relating to, the Property or its use, habitability, merchantability, or fitness,
or the suitability, value or adequacy of such Property for any particular
purpose; (d) the zoning or other legal status of the Property or any other
public or private restrictions on the use of the Property; (e) the compliance of
the Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any governmental
or regulatory agency or authority or of any other person or entity (including
the Americans With Disabilities Act); (f) the ability of Buyer to obtain any
necessary governmental approvals, licenses or permits for Buyer's intended use
or development of the Property; (g) the presence or absence of Hazardous
Materials on, in, under, above or about the Real Property, or any adjoining or
neighboring property; (h) the quality of any labor and materials used in any
Improvements; (i) the condition of title to the Property; (j) Contracts or any
other agreements affecting the Property or the intentions of any party with
respect to the negotiation and/or execution of any lease or contract with
respect to the Property; (k) Seller's ownership of the Property or any portion
thereof; or (l) the economics of, or the income and expenses, revenue or expense
projections or other financial matters, relating to the operation of the Real
Property.  Without limiting the generality of the foregoing, Buyer expressly
acknowledges and agrees that Buyer is not relying on any representation or
warranty of Seller or any Seller Party, whether implied, presumed or expressly
provided at law or otherwise, arising by virtue of any statute, common law or
other legally binding right or remedy in favor of Buyer, except as may be
expressly provided in this Agreement or in any closing document.  Buyer further
acknowledges and agrees that Seller is not under any duty to make any inquiry
regarding any matter that may or may not be known to Seller or any other Seller
Party.
 
SELLER'S INITIALS:  /s/ CC     BUYER'S INITIALS:  /s/ ST
 
15. Condemnation or Casualty.  If, prior to closing, all or any material part of
the Property is (a) condemned or appropriated by public authority or any party
exercising the right of eminent domain, or is threatened thereby, or (b) if
there occurs a fire or other casualty causing
 
 
12 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
material damage to the Property or any material portion thereof, then, at the
election of Buyer by written notice to Seller, either: (i) this Agreement shall
become null and void, whereupon all Earnest Money and any interest accrued
thereon shall be promptly repaid to Buyer; or (ii) the Purchase Price shall be
reduced by the portion of the taking award or casualty insurance proceeds
attributable to the portion of the Property taken or destroyed, as the case may
be. Seller will promptly notify Buyer as to the commencement of any such action
or any communication from a condemning authority that a condemnation or
appropriation is contemplated, and will cooperate with Buyer in the response to
or defense of such actions.
 
16. Legal and Equitable Remedies.
 
16.1 Default by Seller.  In the event that the transaction fails to close by
reason of any default by Seller not cured within five (5) days after written
notice from Buyer, all Earnest Money shall be returned to Buyer and Buyer shall
be entitled to pursue any other remedy available to it at law or in equity,
including (without limitation) the remedy of specific performance.
Notwithstanding the foregoing, in the event the remedy of Specific Performance
is not exercised, Seller’s liability for damages shall in no event exceed the
aggregate amount of Five Hundred Thousand Dollars ($500,000).  Buyer, on Buyer's
own behalf and on behalf of Buyer's agents, members, partners, shareholders,
employees, representatives, related and affiliated entities, successors and
assigns hereby agrees that in no event or circumstance shall any of the
shareholder(s) of Seller, Seller's agent or any of their members, managers,
partners, employees, representatives, officers, directors or agents, or any of
their affiliated or related entities, have any personal liability under this
Agreement, or to any of Buyer's lenders or other creditors, or to any other
party in connection with the Property.
 
16.2 Default by Buyer.  In the event that this transaction fails to close by
reason of any default by Buyer,  not cured within five (5) days after written
notice from Seller, all Earnest Money shall be forfeited by Buyer and
immediately released by escrow to Seller without requiring any further
instructions from Buyer.  Buyer agrees to execute any escrow instruction
reasonably required by Title Company as escrow holder  to give effect to the
provisions of this section 16.2.


 
16.3 Liquidated Damages.  WITH THE EXCEPTION OF SECTION 16.2, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF THE SALE OF THE
PROPERTY IS NOT CONSUMMATED BY REASON OF A DEFAULT BY BUYER HEREUNDER AFTER
SELLER HAS GIVEN BUYER NOTICE AS SET FORTH IN SUBSECTION 16.2 ABOVE, THEN BUYER
SHALL HAVE NO FURTHER RIGHT TO PURCHASE ALL OR ANY PORTION OF THE PROPERTY FROM
SELLER, AND SELLER SHALL BE ENTITLED TO RECEIVE FROM BUYER THE EARNEST MONEY AS
SELLER’S LIQUIDATED DAMAGES.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE
AND EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT
OF BUYER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT.  IN ADDITION, BUYER DESIRES TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH
BUYER MIGHT BE LIABLE SHOULD BUYER
 
13 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
BREACH THIS AGREEMENT, AND SELLER DESIRES TO AVOID THE COSTS AND LENGTHY DELAYS
THAT WOULD RESULT IF SELLER WERE REQUIRED TO FILE A LAWSUIT TO COLLECT ITS
DAMAGES FOR A BREACH OF THIS AGREEMENT.  THEREFORE, THE PARTIES AGREE THAT UNDER
THE CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES
PROVIDED FOR HEREIN REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER
WILL INCUR AS A RESULT OF SUCH FAILURE, AND SHALL BE SELLER’S SOLE REMEDY,
EXCEPT FOR BUYER’S OBLIGATIONS TO INDEMNIFY SELLER AS PROVIDED IN THIS
AGREEMENT, WHICH SHALL REMAIN REMEDIES OF SELLER IN ADDITION TO LIQUIDATED
DAMAGES.  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS
NOT INTENDED TO BE AND SHALL NOT CONSTITUTE A FORFEITURE OR PENALTY, BUT IS
INTENDED TO CONSTITUTE AND REPRESENT LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE §§ 1671 AND 1677.  BY PLACING THEIR INITIALS BELOW, EACH
PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE IN THIS
SUBSECTION 16.3 AND THE FACT THAT SUCH PARTY WAS REPRESENTED BY COUNSEL OF ITS
OWN CHOOSING WHO, AT THE TIME THIS AGREEMENT WAS MADE, EXPLAINED THE
CONSEQUENCES OF THIS SUBSECTION 16.3 TO IT.  THIS SUBSECTION 16.3 DOES NOT LIMIT
BUYER’S OBLIGATIONS WHICH, AS OTHERWISE PROVIDED HEREIN, SURVIVE THE TERMINATION
OF THIS AGREEMENT.
 
BUYER’S INITIALS:  /s/ ST          SELLER’S INITIALS:  /s/ CC
 
17. Indemnification and Release.
 
17.1 Seller hereby agrees to indemnify and hold Buyer harmless from and against:
(i) any loss, cost, liability or damage suffered or incurred because any
representation or warranty by Seller shall be materially false or misleading;
(ii) any loss, cost, liability or damage suffered or incurred because of the
nonfulfillment of any agreement on the part of Seller under this Agreement; and
(iii) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Buyer in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.
 
17.2 Buyer hereby agrees to indemnify and hold Seller harmless from and against
any loss, cost, liability or damage to person or the improvements at the
Property suffered or incurred by Seller as a result of Buyer’s or its agents’
entry onto the Property prior to closing (provided, however, in no event shall
Buyer be responsible for any damage, loss or liability to the extent resulting
from a condition existing at the Property prior to Buyer’s entry thereon), and
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.


17.3  Buyer, on Buyer's own behalf hereby agrees that each of Seller, Seller's
shareholder(s), and their partners, members, managers, trustees, beneficiaries,
directors, officers, employees, representatives, property managers, asset
managers, agents, attorneys, affiliated and related entities, heirs, successors
and assigns (collectively, the "Released Parties") shall be, and
 
 
14 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
are hereby, fully and forever released from any and all liabilities, losses,
claims (including third party claims), demands, damages (of any nature
whatsoever), causes of action, costs, penalties, fines, judgments, attorneys'
fees, consultants' fees and costs and experts' fees, whether direct or indirect,
known or unknown, foreseen or unforeseen (collectively, “Claims"), that may
arise on account of, or in any way be, connected with the Property including,
but not limited to, the physical, environmental and structural condition of the
Property or any law or regulation applicable thereto, including any Claim or
matter (regardless of when it first appeared) relating to or arising from
(a) the presence of any environmental problems, or the use, presence, storage,
release, discharge or migration of Hazardous Materials on, in, under or around
the Property, regardless of when such Hazardous Materials were first introduced
in, on or about the Property, (b) any patent or latent defects or deficiencies
with respect to the Property, (c) any and all matters related to the Property or
any portion thereof, including the condition and/or operation of the Property
and each part thereof, and (d) the presence, release and/or remediation of
asbestos and asbestos containing materials in, on or about the Property,
regardless of when such asbestos or asbestos containing materials were first
introduced in, on or about the Property.  Buyer hereby waives and agrees not to
commence any action, legal proceeding, cause of action or suits in law or
equity, of whatever kind or nature, including any private right of action under
the federal superfund laws, 42 U.S.C. Sections 9601 et seq. and California
Health and Safety Code Sections 25300 et seq. (as such laws and statutes may be
amended, supplemented or replaced from time to time), directly or indirectly,
against the Released Parties in connection with Claims described above and
expressly waives the provisions of Section 1542 of the California Civil Code
which provides:
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR"
 
and all similar provisions or rules of law.  Buyer elects to and does assume all
risk for such Claims against the Released Parties which may be brought by Buyer
or Buyer Parties heretofore and hereafter arising, whether now known or unknown
by Buyer.  In this connection, and to the greatest extent permitted by law,
Buyer hereby agrees, represents and warrants that Buyer realizes and
acknowledges that factual matters now unknown to Buyer may have given or may
hereafter give rise to Claims which are presently unknown, unanticipated and
unsuspected, and Buyer further agrees, represents and warrants that the waivers
and releases herein have been negotiated and agreed upon in light of that
realization and that Buyer nevertheless hereby intends to release Seller from
any such unknown Claims which might in any way be included as a material portion
of the consideration given to Seller by Buyer in exchange for Seller's
performance hereunder.  Without limiting the foregoing, if Buyer has knowledge
of (i) a default in any of the covenants, agreements or obligations to be
performed by Seller under this Agreement and/or (ii) any breach or inaccuracy in
any representation of Seller made in this Agreement, and Buyer nonetheless
elects to proceed to Closing, then, upon the consummation of the Closing, Buyer
shall be conclusively deemed to have waived any such default and/or breach or
inaccuracy and shall have no Claim against Seller or hereunder with respect
thereto.  Notwithstanding anything to the contrary herein, Seller shall not have
any liability whatsoever to
 
 
15 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Buyer with respect to any matter disclosed to or discovered by Buyer or the
Buyer Parties prior to the Closing Date.
 
Without limiting the generality of the foregoing, Buyer hereby expressly waives,
releases and relinquishes any and all claims, causes of action, rights and
remedies Buyer may now or hereafter have against the Released Parties, whether
known or unknown, under any Environmental Law(s), or common law, in equity or
otherwise, with respect to (1) any past, present or future presence or existence
of Hazardous Materials on, under or about the Property (including in the
groundwater underlying the Property) or (2) any past, present or future
violations of any Environmental Laws.  .
 
Notwithstanding anything in this Section 17.3 to the contrary, the releases
contained in this Section 17.3 are not intended to and do not include (I) any
claims arising from a breach of Seller’s express representations or warranties
in this Agreement (subject to the limitations, disclaimers and other provisions
of this Agreement), or (II) any obligation or other covenant of Seller under
this Agreement which by its express terms survives the Closing Date.
 
Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 17.3.  Seller and
Buyer have each initialed this Section 17.3 to further indicate their awareness
and acceptance of each and every provision hereof.  The provisions of this
Section  17.3 shall survive the Closing and shall not be deemed merged into the
Grant Deed or any other document or instrument delivered at the Closing.
 
SELLER'S INITIALS:  /s/ CC     BUYER'S INITIALS:  /s/ ST
 
18. Miscellaneous.
 
18.1 Partial Invalidity.  In the event and to the extent any provision of this
Agreement, or any instrument to be delivered by Buyer at closing pursuant to
this Agreement, is declared invalid or is unenforceable for any reason, such
provision shall be deemed deleted and shall not invalidate any other provision
contained in any such document.
 
18.2 Waiver.  Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision.  Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.


18.3Survival of Representations and Limitation of Liability.  Each of the
parties shall be deemed to have reaffirmed each’s respective covenants,
agreements, representations, warranties and indemnifications in this Agreement
as of the Closing Date and the same shall survive the Closing Date and delivery
of the instruments called for in this Agreement for one (1) year, except as
otherwise set forth herein.  Seller's total liability with respect to a breach
of any of Seller's representations, warranties or other obligations contained in
this Agreement or in any document or instrument executed and delivered by Seller
at the Closing Date (including any indemnity obligations of Seller in this
Agreement or in any such document or instrument) is limited to Five Hundred
Thousand Dollars ($500,000) in the aggregate.  The provisions of this
Section 18.3 shall survive the Closing Date and the recordation of the Grant
 
16 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Deed, and shall not be deemed merged into the Grant Deed or other documents or
instruments delivered at the closing.
 
18.3 Intentionally deleted
 
18.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns.
 
18.5 Exchange.  Buyer will cooperate with Seller to allow Seller to accomplish
an IRC Section 1031 exchange; provided Buyer will not be required to delay the
closing or incur expenses other than nominal additional legal costs.
 
18.6 Notices.  All notices under this Agreement shall be in writing and hand
either delivered, which shall be effective upon such delivery, or sent by
(a) certified or registered mail, return receipt requested, in which case notice
shall be deemed delivered three (3) business days after deposit with postage
prepaid in the United States Mail, (b) a nationally recognized overnight
courier, in which case notice shall be deemed delivered one (1) business day
after deposit with that courier, or (c) telecopy or similar means, if a copy of
the notice is also sent by United States first-class mail in which case the
notice shall be deemed delivered upon transmission if sent before 5 p.m. Pacific
Time or the next business day, if sent after 5 p.m. Pacific Time, as follows:
 

 
If to Buyer:
Retail Opportunity Investments Corp.
   
3 Manhattanville Road, 2nd Floor
   
Purchase, New York 10577
   
Telephone:  914/272-8080
   
Facsimile:  914/272-8088
   
Attention:  Richard Schoebel
       
With a copy to:
Dunn Carney Allen Higgins & Tongue LLP
   
851 SW Sixth Avenue, Suite 1500
   
Portland, OR  97204-1357
   
Telephone:  503/224-6440
   
Facsimile:  503/224-7324
   
Attention:  Kenneth S. Antell
       
If to Seller:
Mission Center, LLC
10929 Via Frontera #420
San Diego, CA  92127
Attention:  Christopher J. Coseo
Telecopier:  (858 487 7100 ext 222)
     

 
 
 
17 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 
With a copy to:
Erick R. Altona, Esq.
Lounsbery Ferguson Altona & Peak, LLP
960 Canterbury Place, Suite 300
Escondido, CA  92025
Telecopier:  (760) 743-9926
     

 
The addresses above may be changed by written notice to the other party.
 
18.7 Time of Essence.  Except as otherwise specifically provided in this
Agreement, time is of the essence of each and every provision of this Agreement.
 
18.8 Modification.  This Agreement and any of its terms may only be changed,
waived, discharged or terminated by a written instrument signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.
 
18.9 Entire Agreement.  This Agreement (including any exhibits attached hereto)
contains the entire agreement between the parties and supersedes and replaces
all written and oral agreements previously made or existing between the parties
with respect to the subject matter of this Agreement.
 
18.10 Brokers.  Seller is represented in this transaction by the following
broker and shall be solely responsible for any commission payable to such
broker: Richard Lebert with Colliers International.  Buyer is not represented by
a broker in this transaction.  Except as provided above, each party will defend,
indemnify and hold the other party harmless from any claim, loss or liability
made or imposed by any other party claiming a commission or fee in connection
with this transaction and arising out of the indemnifying party’s conduct.
 
18.11 Drafting of Agreement.  The parties acknowledge that this Agreement has
been negotiated at arm's length, that each party has been represented by
independent counsel and that this Agreement has been drafted by both parties and
no one party shall be construed as the draftsperson.
 
18.12 Counterparts/Facsimile.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  Signatures by facsimile shall be binding
as originals.
 
18.13 Intentional deleted.
 
18.14 Governing Law.  This Agreement shall be construed, applied and enforced in
accordance with the laws of the state in which the Property is located.
 
18.15 Authority of Signatories.  The respective persons who have executed this
Agreement on behalf of a party represent and warrant that they have been duly
authorized to do so by such party and no other or further signature or approval
is required to bind the party to this Agreement.  All documents delivered at
closing will be executed by a duly authorized person on behalf of such party.
 
 
18 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
18.16 Assignment.  Buyer may assign this Agreement and Buyer’s rights under this
Agreement to an assignee owned or controlled by Buyer without Seller’s
consent.  Except as provided above, neither party shall have the right to assign
this Agreement or any of its rights or obligations hereunder to any person or
other entity without the written consent of the other party, which approval
shall not be unreasonably withheld, conditioned, or delayed; provided, however,
that Buyer consents to an assignment by Seller to a third party exchange
accommodator as part of an IRC Section 1031 exchange.
 
18.17 Natural Hazard Disclosure Statement.  Within ten (10) days after the
Effective Date, Seller shall deliver to Buyer a Natural Hazard Disclosure
Statement (the “Statement”) in the form provided under California law.  The
Statement will purport to disclose whether the Property is located in a special
flood hazard area, a dam inundation failure area, a high fire severity area, a
wild land fire area, an earthquake fault zone and/or a seismic hazard area.
 
18.18 Health and Safety Disclosure Statement.  Section 25359.7 of the California
Health and Safety Code requires owners of non-residential real property who
know, or have reasonable cause to believe, that any release of hazardous
substance has come to be located on or beneath the real property to provide
written notice of such to a buyer of the real property.  Seller hereby advises
Buyer that the sole inquiry and investigation Seller has conducted in connection
with the environmental condition of the Property is to obtain and/or review
those certain environmental assessments and studies of the Property delivered to
Buyer pursuant to this Agreement (collectively, “Seller’s Environmental
Reports”).  Buyer (a) acknowledges Buyer’s receipt of the foregoing notice given
pursuant to Section 25359.7 of the California Health and Safety Code; and (b)
will be, prior to the expiration of the Contingency Period, fully aware of the
matters described in Seller’s Environmental Reports.  The representations,
warranties and agreements set forth in this Subsection 18.18 shall survive the
consummation of the purchase and sale transaction contemplated hereby.
 
18.19 Attorney Fees and Costs.  In the event either party breaches any
obligation under this Agreement, the nonbreaching party shall be entitled to all
costs and expenses incurred, including reasonable attorney fees, as a result of
the breach.  In addition, in the event any suit, action, or arbitration is
instituted to enforce any term of this Agreement, the prevailing party shall be
entitled to recover from the other party such sum as the court or arbitrator may
adjudge reasonable as attorney fees in arbitration, at trial, and on appeal of
such suit or action, and also any fees incurred in any bankruptcy matter, in
addition to all other sums provided by law.
 
18.20 Confirmation of Contingency Periods.  Promptly after the Effective Date of
this Agreement, the parties shall execute a Confirmation of Contingency Periods
in the form attached Exhibit E, setting forth the applicable deadlines for the
contingencies set forth herein.
 
18.21 Appurtenant to Property.  The benefits and burdens hereunder shall be
appurtenant to and shall run with the Property.  Upon execution hereof, the
parties shall also execute a Memorandum of Purchase and Sale Agreement in the
form attached as Exhibit F, which shall be thereafter promptly recorded in real
property records of the County
 
 
19 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
in which the Property is located.  In the event this Agreement is terminated for
any reason, prior to the Closing Date, Buyer will promptly execute and record a
termination of the Memorandum of Purchase and Sale Agreement.
 
18.22 Calculation of Time Periods.  Whenever a time period is set forth in days
in this Agreement, the first day from which the designated period of time begins
to run shall not be included.  The last day of the period so computed shall be
included, unless it is a Saturday or legal holiday, including Sunday, in which
event, the period runs until the end of the next day which is not a Saturday or
legal holiday.


[Signatures on Following Page]
 
 
 

 
 
 
20 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as of the day and year first above written.


RETAIL OPPORTUNITY
Mission Center, LLC
INVESTMENTS CORP.,
a California limited liability Company
a Delaware corporation
     
By:           /s/ Stuart Tanz                                            
By:         /s/ Chris Coseo                                           
Name: Stuart Tanz                                                     
Name:  Chris Coseo                                                 
Title:  CEO                                                                 
Title:   Manager                                                        
Date of Signature:            11/22/2010                      
Date of Signature:           11/18/2010                       


 
Exhibits:


Exhibit A
Property Description (Section A)
Exhibit B
Bill of Sale form (Section 1)
Exhibit C
Assignment of Leases (Section 9.3)
Exhibit D
Assignment of Contracts and Warranties (Section 9.5)
Exhibit E
Confirmation of Contingency Period (Section 18.20)
Exhibit F
Memorandum of Purchase and Sale Agreement (Section 18.21)
Exhibit G
8-K and Audit Requirements (Section 6.5)
Exhibit H
Form of Estoppel (Section 6.8)





 
 
21 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
Property Description
 
 
 
 
 
 
 

Exhibit A
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bill of Sale Form


BILL OF SALE


_____________________, a(n) ___________________ ("Seller"), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby bargain, transfer, convey and deliver to Retail
Opportunity Investments Corp., a Delaware corporation ("Buyer"), its successors
and/or assigns:


All the personal property owned by Seller (collectively, "Personal Property")
located on or used in the operation of the real property commonly known as
_______________________________________, including all personal property listed
in the attached Schedule B-1.


Seller hereby covenants with Buyer that the Personal Property is free and clear
of and from all encumbrances, security interests, liens, mortgages and claims
whatsoever and that Seller is the owner of and has the right to sell
same.  Seller warrants and agrees to defend the title in and to the Personal
Property unto Buyer, its successors or assigns against the lawful claims and
demands of all persons claiming by or through Seller.


 
SELLER:
BUYER:
       
,
         
Mission Center, LLC
Retail Opportunity Investments
A California limited liability company
Corp., a Delaware corporation
       
By: ____________________________
By: ____________________________


Exhibit B
 
 

--------------------------------------------------------------------------------

 

 
Name: __________________________
Name: __________________________
Title: ___________________________
Title: ___________________________
Date: ___________________________
Date: ___________________________


 
 
 
 
 
 
 
Exhibit B
 

--------------------------------------------------------------------------------

 
EXHIBIT C
Assignment of Leases




ASSIGNMENT OF LEASES


THIS ASSIGNMENT OF LEASES (this "Assignment") is made and entered into as of
this _____ day of ______________, 20___, by and between ____________, a(n)
________________________ ("Assignor"), and Retail Opportunity Investments Corp.,
a Delaware corporation ("Assignee").


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


1. A.          Assignor, as landlord, is a party to the leases listed in the
attached Schedule C-1 (the “Leases”) with respect to the real property located
at ____________________________________________ (the "Property").


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest as
landlord under the Leases to Assignee and Assignee has agreed to assume the
landlord’s obligations under the Leases, all as more particularly set forth in
this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


2. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor's
right, title and interest as landlord under the Leases.


3. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the landlord’s interest under the
Leases and, for the benefit of Assignor, assumes and agrees faithfully to
perform all of the obligations which are required to be performed by the
landlord under the Leases.


4. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the "Effective Date").


Exhibit C
 

--------------------------------------------------------------------------------

 
5. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee) indemnify, and hold harmless Assignee, its partners, and their
officers, directors, employees, agents, representatives, successors, and
assigns, and each of them, from and against any and all claims, suits, demands,
causes of actions, liabilities, losses, damages, costs and expenses (including
attorneys’ fees) arising out of or related to the Leases committed or alleged to
have been committed by Assignor prior to the Effective Date.


6. Assignee's Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or related to the Leases
committed or alleged to have been committed by Assignee on or after the
Effective Date.


7. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


8. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


9. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


10. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


11. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


Exhibit C
 

--------------------------------------------------------------------------------

 
12. Attorneys' Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys' fees in addition to all other
appropriate relief.




Retail Opportunity Investments
Mission Center, LLC
Corp., a Delaware corporation
a California limited liability company
       
By: ____________________________
By: ____________________________
Name: __________________________
Name: __________________________
Title: ___________________________
Title: ___________________________
Date: ___________________________
Date: ___________________________


 
 
 

 
Exhibit C
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
Assignment of Contracts and Warranties




ASSIGNMENT OF CONTRACTS AND WARRANTIES


THIS ASSIGNMENT OF CONTRACTS AND WARRANTIES (this "Assignment") is made and
entered into as of this _____ day of ______________, 20___, by and between
____________, a(n) ________________________ ("Assignor"), and Retail Opportunity
Investments Corp., a Delaware corporation ("Assignee").


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor is a party to the contracts and warranties listed on the
attached Schedule D-1 (the “Contracts and Warranties”) with respect to the real
property located at _______________________________ (the "Property").


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest under the
Contracts and Warranties to Assignee and Assignee has agreed to assume
Assignor’s obligations under the Contracts and Warranties, all as more
particularly set forth in this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor's
right, title and interest under the Contracts and Warranties.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the Contracts and Warranties and, for
the benefit of Assignor, assumes and agrees faithfully to perform all of the
obligations which are required to be performed by Assignor under the Contracts
and Warranties.


3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the "Effective Date").


Exhibit D
 

--------------------------------------------------------------------------------

 
4. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee), indemnify, and hold harmless Assignee, its partners, and their
respective officers, directors, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or related to the Contracts
and Warranties committed or alleged to have been committed by Assignor prior to
the Effective Date.


5. Assignee's Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or related to the Contracts
and Warranties committed or alleged to have been committed by Assignee on or
after the Effective Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


Exhibit D
 

--------------------------------------------------------------------------------

 
11. Attorneys' Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys' fees in addition to all other
appropriate relief.


Retail Opportunity Investments
Mission Center, LLC
Corp., a Delaware corporation
a California limited liability company
       
By: ____________________________
By: ____________________________
Name: __________________________
Name: __________________________
Title: ___________________________
Title: ___________________________
Date: ___________________________
Date: ___________________________






Exhibit D
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Confirmation Of Contingency Periods




The parties acknowledge that the deadlines for the contingency periods in the
Purchase and Sale Agreement dated ________________ __, 20____ between
_______________________________ (“Seller”) and Retail Opportunity Investments
Corp. (“Buyer”) are as follows:
 
EVENT
EXPIRATION DATE
Contingency Period
____________________________________
Extension Period
_____________________________________
Title Report Due
_____________________________________
Documents Provided by Seller
_____________________________________
Document Review by Buyer
_____________________________________
Closing
_____________________________________



RETAIL OPPORTUNITY
Mission Center, LLC
INVESTMENTS CORP.,
a California limited liability company
a Delaware corporation
     
By: __________________________________
By: __________________________________
Name: ________________________________
Name: ________________________________
Title: _________________________________
Title: _________________________________
Date of Signature: _______________________
Date of Signature: _______________________

 
 
 
 
 
Exhibit E
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Memorandum of Purchase and Sale Agreement


[Subject to revision depending on jurisdiction]




Recorded at the Request of
and after Recording Return to:


Kenneth S. Antell
Dunn Carney Allen Higgins & Tongue LLP
851 SW Sixth Avenue, Suite 1500
Portland, Oregon  97204

--------------------------------------------------------------------------------




MEMORANDUM OF PURCHASE AND SALE AGREEMENT
(Real Property)




This Memorandum of Purchase and Sale Agreement (“Memorandum”) is made as of this
      day of ____________, 20____, by and between
__________________________________ (“Seller”) and Retail Opportunity Investments
Corp., a Delaware corporation (“Buyer”), who agree as follows:


1. Purchase Agreement; Property.  Seller has entered into a Purchase and Sale
Agreement with Buyer dated as of _____________________ (the “Purchase
Agreement”), pursuant to which Seller has agreed to sell and Buyer has agreed to
purchase the property legally described on Schedule A hereto (the “Property”),
subject to the terms and conditions set forth in the Purchase Agreement.  The
provisions of the Purchase Agreement are incorporated herein.


2. Term of Agreement.  Buyer’s obligations under the Purchase Agreement are
subject to satisfaction of certain conditions set forth in the Purchase
Agreement within __________ (___) days after receipt of documents from Seller,
which Buyer has the right to extend for _____________ (___) additional periods
of up to ______________ (___) days each.  Notwithstanding any provisions to the
contrary, if Buyer has not purchased the property on or before ______________,
this Memorandum shall terminate and be of no further force and effect.


 
 

--------------------------------------------------------------------------------

 
3. Provisions Run with Land and Binding on Parties.  All of each party’s
covenants under the Purchase Agreement, both affirmative and negative, are
intended to and shall run with the Property and shall bind each party and its
successors, and shall inure to the benefit of the other party and its
successors.


4. Purpose of Memorandum.  This Memorandum is prepared for the purpose of
recordation to give notice of the Purchase Agreement.  It shall not constitute
an amendment or modification of the Purchase Agreement.


5. Use (Required Statutory Notice).  [INSERT FOR APPROPRIATE JURISDICTION].


 
EXECUTED as of the date first above written.
 

 
SELLER:
     
Mission Center, LLC, a California limited liability
Company
         
By: __________________________________
 
Its: __________________________________
     
BUYER:
     
RETAIL OPPORTUNITY INVESTMENTS CORP., a
Delaware corporation
         
By __________________________________
 
 Its __________________________________
       
STATE OF ______________________)
 
                                                                       ) ss
 
County of ______________________)
 

 


 
 

--------------------------------------------------------------------------------

 
This instrument was acknowledged before me on this day of
_____________________, 20____, by _____________________ as
_____________________of _____________________, who being duly sworn acknowledged
said instrument to be said corporation’s voluntary act and deed.



  ______________________________________  
Notary Public For ________________________
   
STATE OF ______________________)
 
                                                                       ) ss
 
County of ______________________)
 

 
This instrument was acknowledged before me on this day
of_____________________, 20____, by_____________________ as_____________________
of Retail Opportunity Investments Corp., a Delaware corporation, who being duly
sworn acknowledged said instrument to be said corporation’s voluntary act and
deed.





  ______________________________________  
Notary Public For ________________________



 
 
 
 

 

Exhibit F
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
MEMORANDUM OF PURCHASE AND SALE AGREEMENT




LEGAL DESCRIPTION OF PROPERTY
 
 
 
 
 

 

Exhibit F
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G


8-K and Audit Requirements


 
For the period of time commencing on the Effective Date and continuing through
the first anniversary of the Closing Date, Seller shall, from time to time, upon
reasonable advance notice from Buyer, provide Buyer and its representatives,
agents and employees with access to all financial and other information
pertaining to the period of Seller’s ownership and operation of the Property,
which information is relevant and reasonably necessary, in the opinion of Buyer
or its outside third party accountants (the “Accountants”), to enable Buyer and
its Accountants to prepare financial statements in compliance with any and or
all of (a) Rule 3-14 of Regulation S-X of the Securities and Exchange Commission
(the “Commission”); (b) any other rule issued by the Commission and applicable
to Buyer; and (c) any registration statement, report or disclosure statement
filed with the Commission by, or on behalf of Buyer; provided, however, that in
any such event(s), Buyer shall reimburse Seller for those reasonable third
party, out-of-pocket costs and expenses that Seller incurs in order to comply
with the foregoing requirement.  Seller acknowledges and agrees that the
following is a representative description of the information and documentation
that Buyer and the Accountants may require in order to comply with (a), (b) and
(c) above.  Seller shall provide the following information and documentation on
a per-building basis, if available (capitalized terms not defined herein shall
have the meanings as ascribed to such terms in the Agreement to which this
Exhibit is attached):
 
1.  
Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 
2.  
Seller’s written analysis of both (a) scheduled increases in base rent required
under the Leases in effect on the Closing Date; and (b) rent concessions imposed
by those Leases;

 
3.  
Seller’s internally-prepared operating statements;

 
4.  
Access to Lease files;

 
5.  
Most currently available real estate tax bills;

 
6.  
Access to Seller’s cash receipt journal(s) and bank statements for the Property;

 
7.  
Seller’s general ledger with respect to the Property, excluding Seller’s
proprietary accounts;

 
8.  
Seller’s schedule of expense reimbursements required under the Leases in effect
on the Closing Date;

 
9.  
Schedule of those items of repairs and maintenance performed by or at the
direction of the Seller during the Seller’s final fiscal year in which Seller
owns and operates the Property (the “Final Fiscal Year”);

 
Exhibit G
 

--------------------------------------------------------------------------------

 
10.  
Schedule of those capital improvements and fixed asset additions made by or at
the direction of Seller during the Final Fiscal Year;

 
11.  
Access to Seller’s invoices with respect to expenditures made during the Final
Fiscal Year; and

 
12.  
Access (during normal and customary business hours) to responsible personnel to
answer accounting questions.

 
Nothing herein shall require Seller to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller to any liability on account thereof.
 
Upon at least twenty (20) days prior written notice and not more than once
during the one (1) year period, upon Buyer’s request, for a period of one (1)
year after Closing, Seller shall on a one (1)-time basis only, make Seller’s
books, records, existing supporting invoices and other existing substantiating
documentation that are not deemed by Seller to be privileged, available to Buyer
for inspection, copying and audit by Buyer’s designated accountants, at the
expense of Buyer.  This obligation shall survive the Closing for a period of one
(1) year and shall not be merged with any instrument of conveyance delivered at
the Closing.
 
 
 
 

 
Exhibit G
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
Form of Estoppel
TO:           _________________
3772 Mission Avenue,
Suite                                                                
Oceanside, CA 92058




 
RE:
Lease (the “Lease”) between MISSION CENTER, LLC (“Landlord”) and ______________
(“Tenant”) for ______________________ (“Premises”) at Marketplace at Del Rio
(the “Shopping Center”)

 
The undersigned, having the power and authority to do so, hereby certifies and
affirms the following:
 
1.  
The Lease is in full force and effect.

 
2.  
Neither the Tenant nor, to the best of our knowledge, the Landlord is in default
under the Lease, and no event has occurred which, with the giving of notice or
passage of time, or both, could result in a default by the Landlord or Tenant.

 
3.  
The Lease has not been assigned by Tenant, and is unmodified or, if there have
been assignments or modifications, they are referenced as
follows:_________________.

 
 
4.  
The monthly amount of base rent currently payable by Tenant is $______ and has
been paid through ____.  The current monthly payment for Real Estate Taxes
is  $  ____ and for common area maintenance charges and insurance is $____.  The
Landlord is currently holding a security deposit in the amount of $____;
Landlord has no obligation to segregate the security deposit or to pay interest
hereon.   Percentage Rent is payable as follows: N/A.



5.  
The term under the lease commenced on _______________, and expires on ________.

 
6.  
Tenant has no renewal rights, or options to expand or to rent any other space
from landlord, except as follows: ___________

 
7.   
Tenant has no right or option to purchase all or any part of the Shopping
Center.

 
8.  
Tenant has accepted and is occupying the Premises, and all work to be performed
for Tenant under the Lease has been performed by Landlord as required and has
been accepted by Tenant; and any payments, free rent, additional rent
reconciliations for all prior years or other payments, credits, allowances or
abatements required to be given by Landlord to Tenant have already been received
by Tenant.

 
9.  
Tenant’s address for notices is as follows:

3772 Mission Avenue, Suite ____
 
Exhibit H
 

--------------------------------------------------------------------------------

 
Oceanside, CA 92058
 
10.
The Premises have not been sublet by Tenant except as listed below: [state
“none”, or list any subleases]:

 
11.
Tenant is open for business or is operating its business at the Premises.

 
12.
No installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges.

 
13. 
Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease.

 
14.  
Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date which are still in effect (other than by reason of
casualty and/or condemnation, if applicable).

 


15.  
No proceedings in bankruptcy or receivership have been instituted by or against
Tenant which are now pending, nor has the Tenant made any assignment for the
benefit of creditors.

 


 
This certification may be relied upon by the above addressees and their
respective successors and assigns and any present or future mortgagee of the
Shopping Center.
 


 



 
TENANT:
     
By:  _______________________________________
     
Its:  ___________________________________
     
Dated:  ___________________________





 
Exhibit H

--------------------------------------------------------------------------------